DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 33 on 03/24/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Response to Arguments
The rejection previously presented in view of Mark in view of Gordon and Kheng has been revised to address the newly amended limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 33-43, 45, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263). 
	Regarding claim 33, Mark teaches a process of three-dimensional printing, comprising:
	printing a first portion of a part; 
	extruding material onto the first portion, thereby forming a newly extruded road [0142]-[0143]; and 
	cooling the newly extruded road to remove heat (i.e., heat imparts by the extruding step) to reach a thermally stable temperature  [0171]. 

	While Mark does not explicitly teach actively cooling the newly extruded road to remove heat imparted by the preheated step and the extruding step such that a thermally stable temperature in a localized region of the newly extruded road is reached such that a minimum return time is reduced in at least the localized region, given that the method of active cooling by utilizing a cooling fluid is identical to the instant method of active cooling, the active cooling step of Mark would have removed heat imparted by the preheating and extruding step such that a thermally stable temperature in a localized region of the newly extruded road is reached such that a minimum return time is reduced in at least the localized region. 

	Mark does not explicitly teach (1) preheating the first portion of the part along an upcoming tool path to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the material and extruding the material on the first portion while the temperature along the part surface remains at or above a material-specific bonding temperature and below the degradation temperature of the material and (2) steps of actively preheating, extruding, and activity cooling are performed in a rapid fashion in less than ten seconds, wherein performing said steps of actively preheating and actively cooling in such rapid cyclic fashion results in increased interlayer adhesion between the newly extruded road and the first portion of the part. 

As to (1), Gordon teaches a method of printing a 3D part with an additive manufacturing system comprising: printing a first portion of a part and pre-heating the material in a targeted manner to improve interlayer bonding between the first portion and the newly extruded material [0022], [0033]. Gordon teaches pre-heating is done immediately before deposition of additional material with the goal of adding as little energy as possible to raise the temperature of the existing material to a desired level before the deposition of additional material [0033]-[0035], [0037]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Mark with a pre-heating step to improve the bonding between the first portion and newly extruded material by heating to a bonding temperature that is inherently lower than a melting temperature.  

	As to (2), Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].
	One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Mark in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than ten seconds. 
	Given that the steps of actively preheating, extruding, and actively cooling of Mark in view of Gordon is identical to the instant claimed steps of actively preheating, extruding, and actively cooling, the process of Mark in view of Gordon would also  increase interlayer adhesion between the newly extruded road and the first portion of the part. 

Regarding claim 34, Mark in view of Gordon teaches the process as applied to claim 33. 
Mark in view of Gordon does not explicitly teach preheating, extruding, and cooling is performed in less than five seconds. 
Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].
	One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Mark in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than five seconds. 

Regarding claim 35, Mark in view of Gordon teaches the process as applied to claim 33. 
Mark in view of Gordon does not explicitly teach preheating, extruding, and cooling is performed in less than one second. 
Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].
	One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Mark in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than one second. 

	Regarding claim 36, Mark in view of Gordon teaches the process as applied to claim 33, wherein the part printed comprises a thermoplastic material, such as ABS (acrylonitrile butadiene styrene) (i.e., an amorphous polymer) (Mark, [0136]).  
Mark in view of Gordon does not explicitly teach the material-specific bonding temperature is above a glass transition temperature of the amorphous polymer and the thermally stable temperature is below the glass transition temperature of the amorphous polymer.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Mark with a pre-heating step to improve the bonding between the first portion and newly extruded material. One of ordinary skill in the art would have recognized that the temperature at which the first portion is heated during pre-heating and extruding as taught by Mark in view of Gordon is a result effective variable that that controls the adherence between new and existing deposited material and must be optimized to reduce possibility overheating of targeted areas, heating of non-targeted areas, and wasting energy, as taught by Gordon, and in doing so, would have arrived at a temperature above a glass transition temperature. Inherently, the cooling step would impart a thermally stable temperature below the glass transition temperature. 

Regarding claim 37, Mark in view of Gordon teaches the process as applied to claim 33, wherein the part printed comprises a thermoplastic material, such as polyether ether ketone (PEEK) (i.e., a semi-crystalline polymer) (Mark, [0136]).  
Mark in view of Gordon does not explicitly teach the material-specific bonding temperature is above a glass transition temperature of the semi-crystalline polymer and the thermally stable temperature is below the glass transition temperature of the amorphous polymer.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Mark with a pre-heating step to improve the bonding between the first portion and newly extruded material. One of ordinary skill in the art would have recognized that the temperature at which the first portion is heated during pre-heating and extruding as taught by Mark in view of Gordon is a result effective variable that that controls the adherence between new and existing deposited material and must be optimized to reduce possibility overheating of targeted areas, heating of non-targeted areas, and wasting energy, as taught by Gordon, and in doing so, would have at a temperature above melt temperature. Inherently, the cooling step would impart a thermally stable temperature below the melt temperature. 

	Regarding claim 38, Mark in view of Gordon teaches the process as applied to claim 33, wherein the tool path is a planar tool path (Mark, Figures 30A-30C).

	Regarding claim 39, Mark in view of Gordon teaches the process as applied to claim 33, wherein the tool path is a tool path in any direction in free space (i.e., 3D tool path) (Mark, Figures 30A-30C).

	Regarding claim 40, Mark in view of Gordon teaches the process as applied to claim 33, wherein preheating is accomplished using a fine stream of hot air (i.e., gas jet) (Gordon, [0068]).

	Regarding claim 41, Mark in view of Gordon teaches the process as applied to claim 33, wherein the preheating is accomplished using a laser source (Gordon, [0068]). 

	Regarding claim 42, Mark in view of Gordon teaches the process as applied to claim 33, wherein the preheating is accomplished using one or more of a fine stream of hot air (i.e., gas jet), a heated tip of a filament, an electron beam, a laser beam and a fiber coupled laser diode a laser source (Gordon, [0068]).
	
	Regarding claim 43, Mark in view of Gordon teaches the process as applied to claim 33, wherein cooling is active cooling utilizing a cooling fluid (Mark, [0171]). 	

	Regarding claim 45, Mark in view of Gordon teaches the process as applied to claim 33, wherein the thermoplastic material forming the newly extruded road is different from the thermoplastic material from the first portion of the part (Mark, [0181], [0238]). 

	Regarding claim 47, Mark in view of Gordon teaches the process as applied to claim 33, wherein the process is not performed in an oven (Mark, [0142], [0188]).  

Regarding claim 50, Mark in view of Gordon teaches the process as applied to claim 33, wherein the nozzle is controlled with robotic arms (Mark, [0143]). 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263), as applied to claim 33, in further view of Zhai (“Additive Manufacturing: Making Imagination the Major Limitation”). 
Regarding claim 46, Mark in view of Gordon teaches the process as applied to claim 33, wherein one or more of the individual sheets are layered into a mold and heated to liquefy the binding resin and cure the final part (Mark, [0003]). 
	Mark in view of Gordon does not explicitly teach the final part is a net or near net part.
	Zhai discusses the advantages of additive manufacturing, including being able to produce near-net parts (Abstract), wherein net-net shaping minimizes material use and waste (Page 809).
	It would have been obvious to one of ordinary skill in the art to print a near-net part using the process of Mark in view of Gordon in order to minimize material use and waste.  

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263), as applied to claim 33, in further view of Douglas (US 9,878,495).
	Regarding claim 48, Mark in view of Gordon teaches the process as applied to claim 33, wherein the process is not performed in a heated environment (Mark, [0142], [0188]).  
Mark in view of Gordon does not explicitly teach the process is performed in a heated environment. 
Douglas teaches a three-dimensional printing apparatus, wherein the temperature of the working volume of the apparatus is controlled with active heating elements and/or use of heated or cooled air circulating through the working volume to reduce cooling induced-warping or separation when the detected temperature is too low or reduce sagging when the temperature is too high (Column 4, Lines 57- Column 5, Lines 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve the process of Mark in view of Gordon with a work volume that can be heated and cooled in order to better regulate the temperature of the article during printer as taught by Douglas. 

Claim 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263), as applied to claim 50, in further view of Gardiner (PG-PUB 2017/0232679). 
Regarding claim 51 and 52, Mark in view of Gordon teaches the process as applied to claim 50, wherein the nozzle or the build platform are controlled by robotic arms or other appropriate movement structures (Mark, [0143]).
Mark in view of Gordon does not explicitly teach orienting the part with a build platform movable in at least two degrees of freedom relative to the robotic arm to position the part being built to counteract effects of gravity based upon part geometry, wherein orienting the build platform comprises rotating the build platform about a central axis and tilting the build platform in a plane from substantially vertical to substantially horizontal.
 Gardiner teaches a computer-controlled apparatus for fabricating an object, comprising a deposition head in the form of a robotic arm (Figure 3A and 3B, item 23, [0055] and Figure 5, [0063]) and a build platform rotatably connected around at three axes, to a support, wherein orienting the build platform comprises rotating the build platform about a central axis and tilting the build platform in a plane from substantially vertical to substantially horizontal (Figure 3A and 3B and Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the build platform of Mark in view of Gordon with the build platform of Gardiner, a functionally equivalent build platform. 


Allowable Subject Matter
Claim 49 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 49, Mark in view of Gordon teaches the process as applied to claim 33, wherein the tool path is a tool path in any direction in free space (i.e., 3D tool path) (Mark, Figures 30A-30C).
It would not have been obvious to one of ordinary skill in the art to further modify the process of Mark in view of Gordon such that the first portion of the part comprises a hollow member printed in a helical 3D tool path, and wherein the newly extruded road forms a contact edge for printing a second portion of the part onto the hollow member in a direction substantially perpendicular to the helical 3D tool path. 

Regarding claim 53, Mark teaches a process of three-dimensional printing, comprising:
	printing a first portion of a part; 
	extruding material onto the first portion, thereby forming a newly extruded road [0142]-[0143]; and 
	cooling the newly extruded road to remove heat (i.e., heat imparts by the extruding step) to reach a thermally stable temperature  [0171]. 

	Mark does not explicitly teach (1) preheating the first portion of the part along an upcoming tool path to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the material and extruding the material on the first portion while the temperature along the part surface remains at or above a material-specific bonding temperature and below the degradation temperature of the material; (2) preheating, extruding and cooling is performed in less than ten seconds; and (3) extruding thermoplastic material onto the first portion of the part along the pre-heated tool path while the temperature along the pre-heated tool path remains at or above the material-specific bonding temperature and below the degradation temperature, wherein the additional thermoplastic is the same as or different from the thermoplastic material forming the first portion of the part, thereby forming a newly extruded road bonded to the first portion of the part, wherein the newly extruded road forms a contact edge for printing a second portion of the part onto the hollow member in a direction substantially perpendicular to the helical 3D tool path. 

As to (1), Gordon teaches a method of printing a 3D part with an additive manufacturing system comprising: printing a first portion of a part and pre-heating the material in a targeted manner to improve interlayer bonding between the first portion and the newly extruded material [0022], [0033]. Gordon teaches pre-heating is done immediately before deposition of additional material with the goal of adding as little energy as possible to raise the temperature of the existing material to a desired level before the deposition of additional material [0033]-[0035], [0037]. 

	As to (2), Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].
	One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Mark in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than ten seconds. 
	
	As to (3), Stone (US 6,274,839) teaches a method of depositing a weld bead as it follows at least a part of the path to build up a solid representation of the three dimensional volume model of the article (Figure 6 and 7, Col 8, Ln 38-53), wherein the path is helical (Col 10, ln 10-31). 

The combination of modification to Mark (1) preheating the first portion of the part along an upcoming tool path to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the material and extruding the material on the first portion while the temperature along the part surface remains at or above a material-specific bonding temperature and below the degradation temperature of the material as taught by Gordon, (2) preheating, extruding and cooling is performed in less than ten seconds as suggested by Gordon, and (3) providing a first portion of the part comprising a hollow member printed in a helical 3D tool path as taught by Stone and forming a newly extruded road that forms a contact edge for printing a second portion of the part onto the hollow member in a direction substantially perpendicular to the helical 3D tool path. 
	 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANA C PAGE/Examiner, Art Unit 1745